                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                              DOCKET NO. 3:11-cr-00364-FDW


 UNITED STATES OF AMERICA,                      )
                                                )
 vs.                                            )
                                                )
 BOBBY CLARENCE BYRD, JR.,                      )                     ORDER
                                                )
        Defendant.                              )
                                                )


       THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release. (Doc. No. 40).

       The Court hereby ORDERS the Government to respond to Defendant’s motion. The

Government shall have sixty (60) days from the date of this Order to file its response with the

Court. The Government shall advise the United States Probation Office if the Government

believes a supplemental Presentence Investigation Report will be required.

       IT IS SO ORDERED.


                                       Signed: January 4, 2021




                                                1

         Case 3:11-cr-00364-FDW Document 41 Filed 01/04/21 Page 1 of 1
